EXHIBIT 10.2


AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AND
SECURITY AGREEMENT

          THIS AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT (this “Amendment”) is entered into as of April 28, 2006, by and among:

          

          (1)     QUEST DIAGNOSTICS RECEIVABLES INC., a Delaware corporation
(the “Borrower”),

          (2)     QUEST DIAGNOSTICS INCORPORATED, a Delaware corporation as
initial servicer (together with the Borrower, the “Loan Parties”),

          (3)     VARIABLE FUNDING CAPITAL COMPANY LLC, a Delaware limited
liability company as assignee of Blue Ridge Asset Funding Corporation (“VFCC”),
and WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as a Liquidity Bank to
VFCC (together with VFCC, the VFCC Group”),

          (4)     ATLANTIC ASSET SECURITIZATION LLC, a Delaware limited
liability company formerly known as Atlantic Asset Securitization Corp.
(together with its successors, “Atlantic” and together with VFCC, the
“Conduits”), and CALYON NEW YORK BRANCH, in its capacity as a Liquidity Bank to
Atlantic (together with Atlantic, the “Atlantic Group”),

          (5)     WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as agent
for the VFCC Group, and CALYON NEW YORK BRANCH, in its capacity as agent for the
Atlantic Group (in such latter capacity, together with its successors in such
latter capacity, the “Atlantic Agent” or a “Co-Agent”), and

          (6)     WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent
for the VFCC Group, the Atlantic Group and the Co-Agents (in such capacity,
together with any successors thereto in such capacity, the “Administrative
Agent” and together with each of the Co-Agents, the “Agents”,

with respect to that certain Third Amended and Restated Credit and Security
Agreement dated as of April 20, 2004, by and among the parties hereto (as
heretofore amended, the “Existing Agreement” which, as amended hereby, is
hereinafter referred to as the “Agreement”).

          Unless otherwise indicated, capitalized terms used in this Amendment
are used with the meanings attributed thereto in the Existing Agreement.

--------------------------------------------------------------------------------




W I T N E S S E T H :

          

          WHEREAS, on December 1, 2005, Blue Ridge Asset Funding Corporation
assigned all of its right, title and interest in, to any under the Existing
Agreement and other Transaction documents to VFCC; and

          WHEREAS, Atlantic Asset Securitization Corp. underwent a conversion in
status to a limited liability company known as Atlantic Asset Securitization LLC
pursuant to Delaware law; and

          WHEREAS, the parties hereto desire to amend the Existing Agreement as
hereinafter set forth;

                   NOW, THEREFORE, in consideration of the premises and the
mutual agreements herein contained, the parties hereto hereby agree as follows:

                    1.       Amendment to Existing Agreement. Subject to the
terms and conditions hereinafter set forth, the parties hereby agree to amend
and restated Schedule 6.1(o) to the Existing Agreement as set forth in Ann ex A
hereto.

                    2.       Representations.

                    2.1.     Each of the Loan Parties represents and warrants to
the Lenders and the Agents that it has duly authorized, executed and delivered
this Amendment and that the Agreement constitutes, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms (except
as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability).

                    2.2.     Each of the Loan Parties further represents and
warrants to the Lenders and the Agents that each of its representations and
warranties set forth in Section 6.1 of the Agreement is true and correct as of
the date hereof and that no Event of Default or Unmatured Default exists as of
the date hereof and is continuing.

                    3.      Conditions Precedent. This Amendment shall become
effective as of the date first above written upon (a) receipt by the
Administrative Agent of a counterpart hereof duly executed by each of the
parties hereto, and (b) receipt by the Administrative Agent of one or more
Collection Account Agreements, duly executed by the parties thereto, with
respect to the Key Bank Collection Accounts listed on Annex A hereto.

                    4.      Miscellaneous.

                    4.1.     Except as expressly amended hereby, the Existing
Agreement and shall remain unaltered and in full force and effect, and each of
the parties hereby ratifies and confirms the Agreement and each of the other
Transaction Documents to which it is a party.

                    4.2.     THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICTS OF LAW.

                    4.3.     EACH LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES
THAT:

--------------------------------------------------------------------------------




                    4.3.1.   IT IRREVOCABLY (i) SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION, FIRST, OF ANY UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL
JURISDICTION IS NOT AVAILABLE, OF ANY NEW YORK STATE COURT, IN EITHER CASE
SITTING TN NEW YORK COUNTY, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THE AGREEMENT, AND (ii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF AN
ACTION OR PROCEEDING [N SUCH COURTS.

                    4.3.2.    TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM THE JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, AYI’ACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID TO EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, IT HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER OR IN CONNECTION WITH THE AGREEMENT.

                    4.4.     This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Amendment.

                    IN WITNESS WHEREOF, the parties hereto have executed this
Amendment as of the date first above written.

  QUEST DIAGNOSTICS RECEIVABLES INC.      By:  /s/       Joseph P. Manory    
Name: Joseph P. Manory     Title:   Vice President and Treasurer           QUEST
DIAGNOSTICS INCORPORATED      By:  /s/       Joseph P. Manory     Name: Joseph
P. Manory     Title:   Vice President and Treasurer             WACHOVIA BANK,
NATIONAL ASSOCIATION, INDIVIDUALLY,  AS ADMINISTRATIVE AGENT AND AS VFCC AGENT  
   By:  /s/       Elizabeth R. Wagner       Name: Elizabeth R. Wagner    
Title:   Managing Director    


--------------------------------------------------------------------------------




  VARIABLE FUNDING CAPITAL COMPANY LLC       BY: WACHOVIA CAPITAL MARKET~ LLC,
ITS ATTORNEY-IN-FACT       By:  /s/       Douglas R. Wilson, Sr.     Name:
Douglas R. Wilson, Sr.     Title:   Vice President     WACHOVIA BANK, NATIONAL
ASSOCIATION, INDIVIDUALLY,   AS ADMINISTRATIVE AGENT AND AS VFCC AGENT     By: 
/s/       Elizabeth R. Wagner     Name: Elizabeth R. Wagner     Title:
  Managing Director        


--------------------------------------------------------------------------------




  VARIABLE FUNDING CAPITAL COMPANY LLC     BY: WACHOVIA CAPITAL MARKET~ LLC, ITS
ATTORNEY-IN-FACT     By:   /s/       Douglas R. Wilson, Sr.      Name: Douglas
R. Wilson, Sr.      Title:   Vice President       ATLANTIC ASSET SECURITIZATION
LLC     By: CALYON NEW YORK BRANCH        AS ATTORNEY-IN-FACT       By: 
/s/       Anthony Brown     Name: Anthony Brown     Title:   Vice President    
By:  /s/       Tina Kourmpetis     Name: Tina Kourmpetis     Title:   Managing
Director       CALYON NEW YORK BRANCH, INDIVIDUALLY, AND AS   ATLANTIC AGENT    
By:  /s/       Anthony Brown     Name: Anthony Brown     Title:   Vice President
      By:  /s/       Tina Kourmpetis     Name: Tina Kourmpetis    
Title:   Managing Director


--------------------------------------------------------------------------------